DETAILED ACTION
Notices to Applicant
This communication is a final rejection on the merits. Claims 1-7, 9-15, 17-20, as filed 01/25/2021, are currently pending and have been considered below.
This application is a CIP of 15/350,910 (filed 11/14/2016) which is a CIP of 15/177,058 (filed 06/08/2016).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Objections
Claim 1 is objected to because of the following informalities. The claim recites “[a method] comprising a processor: the processor creating value baselines…” This appears to be a duplication of the term processor which renders the claim ungrammatical because if the second “processor” is interpreted as a modifier of the first “processor” then the method would recite only a processor and no method steps. The Examiner interprets the claim as a method comprising a processor: creating…receiving…generating…generating…and providing… 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 1-7, 9-15, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to an abstract idea without significantly more.
Step 1
The claim(s) recite(s) subject matter within a statutory category as processes which recite (using claim 1 as an exemplar):
A processor-implemented method for determining and indicating values of medical treatment plans, comprising a processor: 
creating value baselines comprising health metric values for approved plans of care; 
receiving a first request from a client  application instantiated on a client device based detection, solely through operation by a health care provider of an electronic medical records (EMR) interface at the client device of a first activity indicating a first patient-related event associated with a visit of a patient;
generating a health value continuum based on the visit; 
generating a comparison of the health value continuum to a value baseline; and 
providing data and instructions to display on a display page, a representation of the health value continuum to value baseline comparison.   

Step 2A Prong One
see par. [0029] of the specification: “any suitable structure supporting interaction with a server, such as a desktop computer…”) language, generating and comparing value baselines and continuums in the context of this claim encompasses a mental process of the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Similarly, these steps of, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity as they generate budgeting reports for facilitating cost control in provisioning care to a patient, and this practice is a fundamental economic principle (see MPEP 2106.04(a)(2)(II)).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-4, 9, 14-15, and 18-19 which recite particular aspects of how the information generating and comparisons may be performed in the mind but for recitation of generic computer components).  

Step 2A Prong Two

amount to mere instructions to apply an exception (such as recitation of client-server infrastructure and displaying data which both amount to invoking computers as a tool to perform the abstract idea, see applicant’s specification par. [0026]: “any suitable communication links”, par. [0028]: “any suitable structure for providing information and interacting with user devices”, see MPEP 2106.05(f)); or 
add insignificant extra-solution activity to the abstract idea (such as recitation of “receiving a first request from a client application instantiated on a client device based detection, solely through operation by a health care provider of an electronic medical records (EMR) interface at the client device of a first activity indicating a first patient-related event associated with a visit of a patient” which amounts to mere data gathering, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-5, 9, 15, 18-20, additional limitations which amount to invoking computers as a tool to perform the abstract idea; claims 6 and 10-12 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception or add insignificant extra-solution activity to the abstract idea. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which: amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving or transmitting data over a network (Symantec, MPEP 2106.05(d)(II)(i)), electronic recordkeeping, or a web browser’s back and forward button functionality (Internet Patent Corp., MPEP 2106.05(d)(II)(ii)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. For example, claim 5 further recites “navigation away from the display page” which is analogous to a Web browser’s back and forward button functionality (see MPEP 2106.05(d)(II)) because these buttons navigate to other URLs. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 13-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reichert (USP App. Pub. No. 2008/0172251) in view of Lee (USP App. Pub. No. 2013/0304499).

Regarding claim 1, Reichert discloses: A processor-implemented method (FIG. 1) for determining and indicating values of medical treatment plans (“Data processor 25 is integrated within workflow processor 39 and with HIS 51 and calculates estimated cost and reimbursement for a particular patient treatment and provides projected profit (or loss) data for the particular treatment plan,” par. [0026]), comprising a processor:
--the processor creating value baselines comprising health metric values for approved plans of care (“expected reimbursement for a treatment for the condition identified by the diagnosis and DRG,” par. [0033]; estimated “reimbursement for a particular patient treatment,” par. [0026]);
--receiving a first request from a client application instantiated on a client device based on detection…of a first activity indicating a first patient-related event associated with a visit of a patient (“The system enables a clinical user to screen, simulate and control profit and loss occurring during a patient visit” in par. [0018]; ADT system “creates and stores a cost object for a particular patient visit,” in par. [0028]; “Cost based treatment selection system 10, includes client devices (workstations) 12 and 14,” par. [0024]);
--generating a health value continuum based on the visit (“heath value continuum” is interpreted as any monetary representation such as estimated cost. Reichert generates estimated costs and compares them with estimated reimbursement (i.e., value baselines) in par. [0026]);
--generating a comparison of the health value continuum to a value baseline (FIG. 8 shows comparing estimated costs and reimbursements); and
--providing data and instructions to display on a display page, a representation of the health value continuum to value baseline comparison (FIG. 8 shows comparing estimated costs and reimbursements).
Reichert discloses techniques for monitoring a client device for user input and adjusting visualizations therefrom. Reichert does not disclose, but Lee teaches:
--[detecting] solely through operation by a health care provider of an electronic medical records (EMR) interface at the client device [of a first activity] (FIG. 4 shows an EMR/EHR system; “the user of the mapping workstation 58 may designate that certain secondary applications 82, either installed on every target software application workstation 38 or on a remote machine/workstation, be invoked when certain triggering conditions in the target software application 34 are met such as, for example, if a particular user-interface event occurs, if particular data fields in the user session have certain values, etc,” par. [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand Reichert’s cost control management module to operate as a secondary application within an electronic medical records primary application as described by Lee because this would allow the cost control module to integrate with an EMR more rapidly and inexpensively than as a fully integrated module within the EMR (see Lee par. [0018]).

Regarding claim 2, Reichert further discloses: wherein the first patient-related event comprises a patient visit that has an associated diagnosis (“Diagnosis data acquired in step 405 is used in steps 413 and 415 to calculate an expected reimbursement for a treatment for the condition identified by the diagnosis and DRG,” par. [0033]).

Regarding claim 3, Reichert further discloses: receiving a second request from the client application based on detecting a second activity indicating a second patient-related event; and returning updated data and instructions to provide an updated display of the representation of the health value continuum to value baseline comparison (“In response to performing the services, congestive heart failure (CHF) is diagnosed. The patient is treated with beta-blockers, diuretics and ACE-inhibitors. Further, performing the services causes an update of cost-object 407. If further treatment for this patient is necessary, the updated cost-object information is immediately available for use by workflow processor 39 in performing step 430.” Par. [0036]).

Regarding claim 4, Reichert further discloses: wherein the second request further is based on determining at the client device that the detected second activity comprises a change to a cost basis of the health value continuum (“performing the services causes an update of cost-object 407,” par. [0036]; “A Cost Object is the sum of basic general costs and service-based costs being performed for a given visit of a patient and is the basis for a bill,” par. [0015]; “complexity factor/multiplier,” par. [0041]).

Regarding claim 5, Reichert further discloses: wherein the second request further is based on determining at the client device that the detected second activity comprises navigation away from the (FIG. 8 shows comparison and has a Refresh button that allows users to navigate away from one comparison to another (Such as when the cost object is updated); “If further treatment for this patient is necessary, the updated cost-object information is immediately available for use by workflow processor 39 in performing step 430” in par. [0036]).

Regarding claim 13, Reichert discloses: A method executed by a processor of a health value analytics system in communication with a device external to the health value analytics system (“Data processor 25 is integrated within workflow processor 39 and with HIS 51 and calculates estimated cost and reimbursement for a particular patient treatment and provides projected profit (or loss) data for the particular treatment plan,” par. [0026]), comprising the processor:
--receiving an indication of a patient-related event from the external device, the patient-related event referencing a visit of a patient (“expected reimbursement for a treatment for the condition identified by the diagnosis and DRG,” par. [0033]; estimated “reimbursement for a particular patient treatment,” par. [0026]); and
--based on the visit reference, the processor: determining a need to generate a health value continuum; directing generation of the health value continuum; directing generation of a comparison of the health value continuum to a value baseline for an approved plan of care, and
directing the provision of data and instructions to display on a display page, a representation of the health value continuum to value baseline comparison (FIG. 8 shows comparing estimated costs and reimbursements on the client).
Reichert discloses techniques for monitoring a client device for user input and adjusting visualizations therefrom. Reichert does not disclose, but Lee teaches: the indication provided by a client monitoring the external device, the monitoring comprising:
(“The agents 42 capture target application user-interface events and upload event data associated with the user-interface events to the platform database server 46,” par. [0048]);
--evaluating the communications to identify communications from the external device to the processor comprising patient-related events (“configuration of algorithms that the analytics member 50 should apply to captured event data (e.g. defining and monitoring sequential workflows 94),” par. [0056]);
--generating the indication of the patient-related event (“launch a secondary application 82 upon occurrence of a particular user-interface event,” par. [0050]); and
--sending the indication of the patient-related event to the processor (“launch a secondary application 82 upon occurrence of a particular user-interface event,” par. [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand Reichert’s cost control management module to operate as a secondary application within an electronic medical records primary application as described by Lee because this would allow the cost control module to integrate with an EMR more rapidly and inexpensively than as a fully integrated module within the EMR (see Lee par. [0018]).

Regarding claim 14, Reichert further discloses: receiving from the external device, a second indication of a second patient-related event; determining a need to provide a value continuum update based on the second patient-related event; generating an update to the health value continuum and the comparison; and providing data and instructions to the external device to display on the display page, a representation of the update to the comparison (“In response to performing the services, congestive heart failure (CHF) is diagnosed. The patient is treated with beta-blockers, diuretics and ACE-inhibitors. Further, performing the services causes an update of cost-object 407. If further treatment for this patient is necessary, the updated cost-object information is immediately available for use by workflow processor 39 in performing step 430.” Par. [0036]).

Regarding claim 17, Reichert discloses: A method for determining and indicating values of medical treatment plans, comprising a server, in communication with a client (“Data processor 25 is integrated within workflow processor 39 and with HIS 51 and calculates estimated cost and reimbursement for a particular patient treatment and provides projected profit (or loss) data for the particular treatment plan,” par. [0026]):
--receiving from a client application instantiated on the client…a first activity indicating a first patient-related event associated with a visit of a patient a communication defining the patient-related event (“The system enables a clinical user to screen, simulate and control profit and loss occurring during a patient visit” in par. [0018]; ADT system “creates and stores a cost object for a particular patient visit,” in par. [0028]);
--the server, in response to the communication: determining a need to generate a value continuum, generating the value continuum, generating a comparison of the value continuum to a value baselines comprising health metric values of a designed plan of care, and providing a representation of the comparison, and instructions, to the client to display the representation of the comparison (FIG. 8 shows comparing estimated costs and reimbursements on the client).
Reichert discloses techniques for monitoring a client device for user input and adjusting visualizations therefrom. Reichert does not disclose, but Lee teaches:
--[receiving] based on detection solely through operation by a health care provider of an electronic medical records (EMR) interface at the client of a first activity (FIG. 4 shows an EMR/EHR system; “the user of the mapping workstation 58 may designate that certain secondary applications 82, either installed on every target software application workstation 38 or on a remote machine/workstation, be invoked when certain triggering conditions in the target software application 34 are met such as, for example, if a particular user-interface event occurs, if particular data fields in the user session have certain values, etc,” par. [0066])
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand Reichert’s cost control management module to operate as a secondary application within an electronic medical records primary application as described by Lee because this would allow the cost control module to integrate with an EMR more rapidly and inexpensively than as a fully integrated module within the EMR (see Lee par. [0018]).

Regarding claim 18, Reichert further discloses: the server generating the value baseline, wherein the patient-related event comprises one or more of: admission of the patient to a hospital;
a diagnosis of a medical condition of the patient; and one or more orders to treat the medical condition, the one or more orders comprising a medical treatment plan for the patient, and wherein the value continuum comprises a cost for each of the one or more orders (“Diagnosis data acquired in step 405 is used in steps 413 and 415 to calculate an expected reimbursement for a treatment for the condition identified by the diagnosis and DRG,” par. [0033]; “Event examples include patient admission, start of documentation and ordering a medication” par. [0023]; FIG. 8 shows a cost for each order).

Regarding claim 19, Reichert further discloses: wherein the designed plan of care is based on an event corresponding to the patient-related event (“Diagnosis data acquired in step 405 is used in steps 413 and 415 to calculate an expected reimbursement for a treatment for the condition identified by the diagnosis and DRG,” par. [0033]).

Regarding claim 20, Reichert further discloses: wherein the server determining a need to generate a value continuum comprises the server: determining the patient-related event comprises an action that: creates a cost to treat the patient, and changes a cost to treat the patient (“Diagnosis data acquired in step 405 is used in steps 413 and 415 to calculate an expected reimbursement for a treatment for the condition identified by the diagnosis and DRG,” par. [0033]; “System 10 supports creation and modification of a comprehensive clinical cost structure and is able to track patient visit related costs in comparison with expected reimbursement information,” par. [0027]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reichert (USP App. Pub. No. 2008/0172251) in view of Lee (USP App. Pub. No. 2013/0304499) and Rangadass (USP App. Pub. No. 2012/0324359).
Regarding claim 6, Reichert does not expressly disclose, but Rangadass teaches: wherein the client device and the processor are connected through a browser-based system (“Example process 160 may include clinic 152, which may access a portal 162 (e.g., web portal, such as an Internet browser)” par. [0093]), and wherein:
--the requests the client application provides are minimal requests comprising requests only for data and instructions to invoke updates to the representation of the health value continuum to value baseline comparison (“Embodiments of healthcare monitoring system 10 can provide a suitable visual display 40 that can enable user 36 to view clinical flows and operational efficiencies associated with one or more medical care facilities. In various embodiments, client 38 may request for medical data 26, operations data 27, services data 28, clinical pathway 34 and services pathway 35 from cloud 29, for example, through a secure HTTP request via a browser when user 36 clicks on (or otherwise selects) an option for displaying visual display 40,” par. [0051]; the Examiner notes that “minimal requests” are interpreted to include HTTP requests in view of par. [0113] of Applicant’s Specification which describes how these requests can be GET requests.); and
--the requests are sent to a URL associated with the processor (HTTP requests in par. [0113]; Client communicates with Backend Systems through the Cloud in FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the cloud-based architecture of Rangadass within the healthcare cost monitoring of Reichert and the primary/secondary application framework of Lee with the motivation of allowing users to see relevant information more quickly (Rangadass pars. [0037] and [0052]) and providing increased implementation flexibility (Rangadass par. [0135]).


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reichert (USP App. Pub. No. 2008/0172251) in view of Rangadass (USP App. Pub. No. 2012/0324359).
Regarding claim 10, Reichert further discloses: wherein the client and server are invoked on a single hardware platform (“The processes and applications may in alternative embodiments, be located on one or more (e.g., distributed) processing devices accessing a network linking the elements of FIG. 1. Further, any of the functions and steps provided in FIGS. 1-9 may be implemented in hardware, software or a combination of both and may reside on one or more processing devices located at any location of a network linking the elements of FIG. 1 or another linked network including the Internet,” par. [0046]).
Reichert does not expressly disclose, but Rangadass teaches:, and wherein the requests and responses comprise minimal data requests (“Embodiments of healthcare monitoring system 10 can provide a suitable visual display 40 that can enable user 36 to view clinical flows and operational efficiencies associated with one or more medical care facilities. In various embodiments, client 38 may request for medical data 26, operations data 27, services data 28, clinical pathway 34 and services pathway 35 from cloud 29, for example, through a secure HTTP request via a browser when user 36 clicks on (or otherwise selects) an option for displaying visual display 40,” par. [0051]; the Examiner notes that “minimal requests” are interpreted to include HTTP requests in view of par. [0113] of Applicant’s Specification which describes how these requests can be GET requests.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the cloud-based architecture of Rangadass within the healthcare cost monitoring of Reichert with the motivation of allowing users to see relevant information more quickly (Rangadass pars. [0037] and [0052]) and providing increased implementation flexibility (Rangadass par. [0135]).

Regarding claim 11, Reichert further discloses: wherein the client and server are invoked on separate hardware platforms (“The processes and applications may in alternative embodiments, be located on one or more (e.g., distributed) processing devices accessing a network linking the elements of FIG. 1. Further, any of the functions and steps provided in FIGS. 1-9 may be implemented in hardware, software or a combination of both and may reside on one or more processing devices located at any location of a network linking the elements of FIG. 1 or another linked network including the Internet,” par. [0046])
Reichert does not expressly disclose, but Rangadass teaches: a browser-based network architecture (“through a secure HTTP request via a browser when user 36 clicks on (or otherwise selects) an option for displaying visual display”), and wherein:
the requests the client provides are minimal requests comprising requests only for data and instructions to invoke updates to the representation of the health value continuum to value baseline comparison; and the requests are sent to a URL associated with the server (“through a secure HTTP request via a browser when user 36 clicks on (or otherwise selects) an option for displaying visual display”).
The motivation to combine is the same as in claim 10.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Reichert (USP App. Pub. No. 2008/0172251) in view of Kiely (USP App. Pub. No. 2009/0156303).

Regarding claim 12, Reichert does not expressly disclose, but Kiely teaches: wherein the client and server execute a quality of service protocol in which requests are placed in queue first in order of priority and second in order of receipt (“If multiple "high" priority events are triggered at the same time Media Manager may queue the events and execute them in succession by the order in which they were received until the queue is empty,” par. [0345]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the queueing of Kiely within the healthcare cost monitoring of Reichert with the motivation of properly processing queue entries by both considering priority and preventing race conditions (Kiely par. [0345]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Reichert (USP App. Pub. No. 2008/0172251) in view of Lee (USP App. Pub. No. 2013/0304499) and Allin (USP App. Pub. No. 2006/0173706).

Regarding claim 15, Reichert doesn’t expressly disclose, but Allin teaches: the comparison comprising a progress bar showing a current relation between the value baseline and the value (FIG. 45 shows progress bars with value baseline (i.e., percent complete) and value continuum (i.e., funds disbursed)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the data visualization of Allin within the healthcare cost monitoring of Reichert and the architecture of Lee with the motivation of allowing users to easily review expected and actual costs for budgeting and “improving fiscal and management control” (Allin par. [0176]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reichert (USP App. Pub. No. 2008/0172251).

Regarding claim 7, Reichert discloses: A method for determining and indicating values of medical treatment plans (“Data processor 25 is integrated within workflow processor 39 and with HIS 51 and calculates estimated cost and reimbursement for a particular patient treatment and provides projected profit (or loss) data for the particular treatment plan,” par. [0026]), the method executed over a client-server architecture (FIG. 1), comprising:
(“expected reimbursement for a treatment for the condition identified by the diagnosis and DRG,” par. [0033]; estimated “reimbursement for a particular patient treatment,” par. [0026]);
--a client (display processor 26 in FIG.1) detecting activity related to medical care for a patient (“Display processor 26 initiates generation of data representing at least one display image for presentation on workstation 12 and 14 including information indicating the proposed treatment,” par. [0025]; this proposed treatment is generated in response to events in par. [0024]; The Examiner notes that the client detects the activity the moment it displays the proposed treatment based on the activity) comprising the client monitoring actions at a medical provider device, separate from the client and separate from the server (admissions, discharges, and transfers (ADT) are monitored in servers 107 and 109 in FIG. 2 which is separate from the workflow management system), indicating an admission of the patient to a hospital (The workflow engine includes a process definition function that allows users to define a process that is to be followed and includes an Event Monitor, which captures events occurring in a Healthcare Information System. Event examples include patient admission,” par. [0023]) the client sending and the server receiving a request from the client device identifying a patient visit that has an associated diagnosis (“The system enables a clinical user to screen, simulate and control profit and loss occurring during a patient visit” in par. [0018]; ADT system “creates and stores a cost object for a particular patient visit,” in par. [0028]; “A workflow processor 39 sub-module uses clinical information, e.g., diagnosis identifier,” par. [0032]); and
--the server: determining the activity warrants generating a health value continuum, generating a health value continuum corresponding to the diagnosis (“expected reimbursement for a treatment for the condition identified by the diagnosis and DRG,” par. [0033]; estimated “reimbursement for a particular patient treatment,” par. [0026]),
(FIG. 8 shows comparing estimated costs and reimbursements on the client).

Regarding claim 9, Reichert further discloses: wherein the client detecting activity related to medical care for a patient comprises the client monitoring actions at the medical provider device indicating updates to the medical treatment plan (“Enterprise Resource Planning System 105 that creates and stores a cost object for a particular patient visit, which is updated with data indicating performed services/charges of CIS 107,” par. [0028]), wherein
--the client requests an update to the health value continuum; the server receives the request, generates updates to the health value continuum, and provides the update and update instructions to the client; and the client executes the update instructions and displays an updated representation of the health value continuum to value baseline (FIG. 8 shows comparison and has a Refresh button that allows users to navigate away from one comparison to another (Such as when the cost object is updated); “If further treatment for this patient is necessary, the updated cost-object information is immediately available for use by workflow processor 39 in performing step 430” in par. [0036]).


Affidavits
The affidavit under 37 CFR 1.132 filed 02/10/2021 by Kyle W. Duke, President and COO of Healthcare Value Analytics (applicant) on 02/10/2021 is insufficient to overcome the 101 rejections of claims 1, 5, and 6 as set forth in the last Office action Applicant submitted an affidavit traversing rejections.
Affidavit page 1. Mr. Duke continues, “Claim 1 recites a client application installed on the client device detects activity initiated by a health care provider through operation of an EMR interface. A POSITA would not have considered this “generic,” and indeed it is not generic. Thus, a POSITA would have understood claim 1 DOES NOT include “performance in the mind but for the recitation of generic components,” as the Office Action alleges,” id. page 6, and “the POSITA would have understood that claim 1 recites specific, limited technological operations that improve these EMR system operations by limiting network bandwidth demand using non-routine and non-conventional features including receiving a request from a client device through operation of a client application on the client device to detect at the client device, operations taken by a health care provider using an EMR user interface on the same client device,” id. page 7. This is not persuasive because Mr. Duke fails to consider the broadest reasonable interpretation of the claims as written and improperly reads limitations from the specification into the claims. “[A] client application installed on a client device [that] detects activity initiated by a health care provider through operation of an EMR interface” is broad enough to include any client device that runs an EMR application and detects user activity. For example, a laptop running Epic or Cerner’s EMR software via a thick client or thin client that shows a patient chart when a user enters the patient’s MRN reads on this limitation of claim 1. There is no requirement that the claim be limited to the particular implementation envisioned by Mr. Duke.
Mr. Duke continues “a POSITA would have understood that the claimed and disclosed “navigation away” from a display page having a first URL may result in termination of the health value continuum display. That is, a POSITA would have understood that as disclosed in paragraph [0113] a navigation away event that involves navigation to an invalid URL causes the client application 508 to cease display of the health value continuum of the display page having the first URL,” id. page 8, and argues that the “termination” of the health value continuum when a user navigates away from a page is id. pages 9-10. Mr. Duke further states that using “minimal requests” are conventional in some technologies, but not in EMR systems, id. page 10. Again, Mr. Duke’s arguments do not consider the broadest reasonable interpretations of the claims as written. While the inventors may have invented a patent eligible technique for terminating display of data when a user navigates away from a page, this is not written into the claims. Terminating a display when a client navigates away from a page, as written in claim 5 for example, is broad enough to include clearing a display when a user closes a window or navigates to a different page. For example, a user viewing the USPTO home page would see the display terminated when navigating to the Department of Commerce website. As written, the “terminating” of the claims is broad enough to include this embodiment, so Mr. Duke’s description of the state of the art is not particular enough to alter the factual analysis of the claims as written such that the terminating of the display renders the claim eligible. Similarly with “minimal requests”, Mr. Duke relies upon a definition of the term that goes beyond the broadest reasonable interpretation of claim 6.
The affidavit under 37 CFR 1.132 filed 02/10/2021 is insufficient to overcome the 101 rejections of claims 1, 5, and 6 as set forth in the last Office action.


Response to arguments
Applicant's arguments filed 01/25/2021 have been fully considered and are discussed below. 
Regarding the subject matter ineligibility rejections, Applicant argues that the claims are not directed to an abstract idea. Remarks pages 26-27. MPEP 2106.04(II)(1) states that a claimed invention recites a judicial exception when the “abstract idea is set forth or described in the i.e., processes that a care manager can perform mentally or with pen and paper) and “generating a comparison of the health value continuum to a value baseline” (i.e., something that a care manager could do by comparing data on two pieces of paper). Therefore, under Step 2A Prong One the claimed invention is directed to an abstract idea. Applicant further argues that elements of the claim cannot be performed with the mind and a generic computer because limitations such as “terminating the display” “require a computer”. Remarks page 28. The existence of generic computing limitations that implement the abstract idea are not sufficient to transform the abstract idea into a patent eligible invention. These elements are analyzed in Prong Two and Step 2B.
Applicant further argues that the claimed invention improves upon existing technology by “reduc[ing] demand on network bandwidth in the EMR server system and network” and “ensur[ing] proper delivery of a healthcare for a patient” relying on par. [00113] of the Specification. Remarks page 28. However the language of the claims does not appear to realize the alleged technological improvements in that paragraph. For example, par. [00113] using “quality of service protocols that prioritize request and response movement,” according requests different priorities, and delaying submission of requests based on monitored bandwidth use. Only one of these features is found in any of the present claims (quality of service protocols in claim 12), so this argument is moot with respect to all claims but claim 12. Claim 12 adds that “requests are placed in queue first in order of priority and second in order of receipt” which is in itself an abstract idea because labeling entries in a ledger or queue with priorities can be performed mentally or with pen and paper. If the priority queue is indeed an improvement, it is an 
Similarly, Applicant argues “The Office Action does not even bother to address the more detailed architectures that are disclosed with respect to Figures. 5A – 5D and Figures 10A – 10C and their accompanying descriptions in, for example, paragraphs [0112] and [0113]. And any POSITA reading the claims in view of the entire specification would have understood that the various client devices, their applications, and interfaces are much more than ‘any suitable structure’.” Remarks pages 28-29. This is not persuasive because the claims do not limit the claimed invention to any particular architecture. For example, claim 1 recites various steps performed by a processor such as receiving a request from a client device based on detection, solely through operation by a health care provider of an EMR interface at the client device. These steps could be performed by a single laptop computer executing an EMR software because the processor of the laptop computer could create value baselines, receive requests from a client application installed on the laptop computer, generate a health value continuum, generate a comparison, and provide data and instructions to display on a display page a representation of the health value continuum. Applicant’s general assertion that the figures require particular structure beyond what is stated above is not persuasive. Applicant is encouraged to amend the claims to include computer architecture that goes beyond one or more generic computers in communication with one another. 
For these reasons, Applicant’s arguments regarding subject matter eligibility are not persuasive. 
Regarding the prior art rejections, Applicant’s arguments regarding claims 1-6, 13-15, and 17-20 are moot in view of the new combinations including Lee described above. Regarding claims 7 and 9-12, Applicant argues that Reichert does not teach a client device “detecting” “activity indicating a patient-related event.” Remarks pages 29-30. The broadest reasonable interpretation i.e., Reichert par. [0024]) receiving information about a patient related event such as admission, discharge, and transfer data for a patient (i.e., Reichert par. [0028]). Applicant relies on a narrower interpretation of “detect” than is required by the broadest reasonable interpretation in light of the specification, so Applicant’s arguments are not persuasive.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action (See MPEP 706.07(a)). Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA B BLANCHETTE/               Examiner, Art Unit 3626